Argued January 11, 1946.
H. Eugene Gardner appeals from the judgment of the court below disbarring and removing him from his office of attorney. It was established by ample competent evidence that appellant was guilty of embezzlement and of other reprehensible conduct demonstrating his unfitness as an attorney. We have reviewed the record with care. The recommendation for disbarment made by the Committee of Censors to the court below and the judgment of the court below in adopting and giving effect to such recommendations are fully sustained by the testimony.
The appeal is dismissed and the order of disbarment is affirmed.